Citation Nr: 0813651	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Entitlement to service connection for a left ankle 
disability.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which determined that new and 
material evidence had not been received regarding claims for 
service connection for left ankle and left knee disabilities.

In June 2007, the Board determined that the issue concerning 
service connection for a left ankle disability should be 
reviewed on a de novo basis, and the issues on the cover page 
were remanded for additional development.  After some 
development, the case was returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The issues on the cover page were remanded by the Board in 
June 2007.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  As explained below, the June 2007 Board remand was 
not complied with fully.  As such, the case must once again 
be returned to the AMC/RO for further development.   

In June 2007, the Board remanded the veteran's claim that new 
and material evidence had been received by VA sufficient to 
reopen his claim for service connection for a left knee 
disability so that the veteran could be given proper 
notification as is required by the Veterans Claims Assistance 
Act of 2000 (VCAA), including specific notice for claims 
based on new and material evidence as described in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was sent a 
notification letter in June 2007.  

The notification letter sent in June 2007 did not properly 
notify the veteran regarding his claim based on new and 
material evidence.  The June 2007 letter incorrectly stated 
that the veteran's claim for service connection for a left 
knee disability was previously denied because his condition 
was described as an acute condition which resolved prior to 
discharge without chronic residuals.  Such description was 
given about the veteran's ankle in a May 1985 rating 
decision.  The veteran's claim for service connection for a 
left knee disability was denied by an August 1985 rating 
decision because no injury in service had been shown.  This 
decision was upheld by a December 1985 Board decision which 
also held that left knee arthritis was not shown within one 
year after the veteran's separation from service.  See 
38 C.F.R. § 3.307, 3.309 (2007).  As the June 2007 letter was 
deficient as to notice for the veteran's left knee disability 
claim, another VCAA notification letter should be issued.  

The Board notes that the legal standard of what constitutes 
"new and material evidence" was amended in August 2001 and 
applies prospectively to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2007)).  The veteran's 
current claim was filed in November 2003.  The June 2007 
notification letter correctly notified the veteran about the 
current regulations pertinent to claims based on new and 
material evidence.  However, the December 2007 supplemental 
statement of the case (SSOC) erroneously stated that the 
former new and material evidence regulations applied to the 
veteran's claim.  The statements in the SSOC should be 
disregarded by the veteran.  

The veteran should be sent another notification letter that 
properly explains the definition of new and material evidence 
(for claims filed on or after August 29, 2001) and that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection for a left knee disability that were found 
insufficient in the previous denial.  Specifically, he should 
be told that his claim for service connection for a left knee 
disability was previously denied because the evidence did not 
show that a left knee disability was incurred during service 
or that arthritis of the left knee manifested to a 
compensable degree within one year after his separation from 
active military service.  The notice letter must also 
describe the elements necessary to establish service 
connection, and notify the veteran of the type of evidence 
that VA will seek to provide, inform the veteran of the type 
of evidence that he is expected to provide, and request that 
he provide any and all relevant evidence currently in his 
possession.  

Turning to another matter, in June 2007 the Board remanded 
the veteran's claim of entitlement to service connection for 
a left ankle disability in part so that an appropriate VA 
examination could be conducted to determine the nature and 
etiology of the left ankle disability.  The veteran was 
afforded a VA examination in November 2007; however, the 
claim was never readjudicated by the AMC/RO.  Instead, the 
December 2007 SSOC only addressed the issue of new and 
material evidence in regard to the veteran's claim for 
service connection for a left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA notification letter should be 
sent to the veteran that properly explains 
the definition of new and material 
evidence (for claims filed on or after 
August 29, 2001) and describes what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for a left knee disability that were found 
insufficient in the previous denial.  
Specifically, he should be told that his 
claim for service connection for a left 
knee disability was previously denied 
because the evidence did not show that a 
left knee disability was incurred during 
service or that arthritis of the left knee 
manifested to a compensable degree within 
one year after his separation from active 
military service.  

The notification letter must also describe 
the elements necessary to establish a 
claim for service connection, and notify 
the veteran of the type of evidence that 
VA will seek to provide, inform the 
veteran of the type of evidence that he is 
expected to provide, and request that he 
provide any and all relevant evidence 
currently in his possession.  

The veteran should be notified that, in 
cases where service connection is granted, 
both a disability evaluation and an 
effective date for that evaluation will be 
granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An 
appropriate amount of time should be 
allowed for response.

2.  The veteran's entire file should then 
be reviewed and both of his claims 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



